Citation Nr: 1018193	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for residuals of an 
ingrown toenail.

4.  Entitlement to service connection for a facial rash.

5.  Entitlement to service connection for pulled pelvic 
ligaments.

6.  What evaluation is warranted for bilateral lower 
extremity myalgia from July 26, 2005?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and M. C.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 
1975 and from August 1975 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, May 2006, and March 
2008 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board acknowledges that additional lay evidence was 
received in June 2008, following the April 2008 supplemental 
statement of the case.  These statements are from various 
individuals who reportedly have known the Veteran for many 
years (from 25 to 40) and who indicate he has suffered 
throughout his life from "service-connected" disabilities 
from active duty.  These statements are virtually identical 
and do not contain information regarding the specific 
disabilities or symptoms observed.  Additionally, the 
statements are not certified or under oath or affirmation.  
See 38 C.F.R. § 3.200(b) (2009).  On review, the Board finds 
that a remand for consideration of this evidence with regard 
to the service connection claims would serve no useful 
purpose and is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A videoconference hearing was held before the undersigned 
Veterans Law Judge in December 2009.  


FINDINGS OF FACT

1.  At the December 2009 hearing, the Veteran withdrew his 
appeal to the denials of entitlement to service connection 
for hepatitis A and for a hernia. 

2.  The Veteran was treated on various occasions during 
service for an ingrown nail of the right great toe; the more 
probative evidence does not show the Veteran currently has an 
ingrown toenail or residuals thereof.  

3.  The Veteran was treated for a shoulder and neck rash 
during service; this appears to have been allergic in nature 
and to have resolved without chronic residuals; the record 
does not contain competent evidence relating any currently 
diagnosed facial rash to active military service or events 
therein.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has a disability manifested by 
pulled pelvic ligaments that is related to active military 
service or events therein.  

5.  The Veteran's bilateral lower extremity myalgia is not 
manifested by a moderate disability of muscle group XI; and 
there is no evidence of claudication and diminished 
peripheral pulses or an ankle/brachial index of .9 or less in 
either extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning claims of entitlement to service connection for 
hepatitis A and a hernia by the appellant have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  Chronic residuals of an ingrown toenail were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  A chronic facial rash was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.380 (2009).

4.  A chronic disorder manifested by pulled pelvic ligaments 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

5.  The criteria for a compensable evaluation for bilateral 
lower extremity myalgia are not met or more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 4.20, 4.56, 4.73, Diagnostic Code 5311, 4.104, Diagnostic 
Code 7115 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  The appellant withdrew the appeal of his claims of 
entitlement to service connection for hepatitis A and for a 
hernia at the December 2009 hearing.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration as concerns these issues.  Accordingly, the 
Board no longer has jurisdiction to review these issues, and 
the appeals are dismissed.  



II. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2005, August 2005, and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  In February 2008, the RO sent 
additional information, to include notice of how disability 
ratings and effective dates are determined.  The service 
connection claims were readjudicated in the April 2008 
supplemental statement of the case.  

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with regard to the issue 
of what evaluation is warranted for bilateral lower extremity 
myalgia from July 26, 2005.  Notwithstanding, in May 2008, 
the RO provided the Veteran information regarding how VA 
determines the disability rating, to include setting forth 
rating criteria.  This claim was readjudicated in the October 
2008 statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claims file contains the Veteran's service 
treatment records and VA medical records.  The Veteran has 
not identified additional relevant records that need to be 
obtained.  

The Veteran was provided a VA podiatry examination in 
September 2005 and a VA muscles examination in February 2008.  
At the hearing, the Veteran expressed dissatisfaction with VA 
treatment and examinations.  On review, the examinations of 
record appear adequate for rating purposes and additional 
examination is not warranted. 

The Board acknowledges that the Veteran has not been provided 
a VA examination to determine the nature and etiology of 
claimed facial rash and pulled pelvic ligaments.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As discussed below, the record does not contain competent 
evidence suggesting a relationship between any currently 
diagnosed facial rash and active military service.  Regarding 
the claim for pulled pelvic ligaments, the Board acknowledges 
evidence of in-service treatment.  The record, however, does 
not show currently diagnosed disability and the Veteran's 
reports of continuing symptoms are not supported by the 
overall competent evidence of record.  As such, the 
requirements for a VA examination are not met with regard to 
these issues.  See 38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

III. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Id.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Without a 
currently diagnosed disability, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

        a. Residuals of an ingrown toenail

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for recurrent ingrown toenail of the "big 
toe" on the right foot.  

At the December 2009 hearing, the Veteran testified that his 
right great toenail was ripped off during service and 
thereafter this toenail became ingrown and needed to be 
treated on a number of occasions.  He reported using home 
based treatment once or twice a month following service and 
that he continues to have problems.  

Service treatment records show the Veteran was seen on sick 
call in May 1974.  His toe was cleansed and dressed and he 
was placed on light duty.  He was seen again the following 
day and it was noted that his right toe was healing well with 
good granulation.  He was advised to use warm soaks and was 
returned to full duty.  The Veteran was seen in November 1974 
with an ingrown right great toenail.  The ingrown half of the 
toenail was removed.  Half of the toenail was again removed 
in May 1975.  The Veteran was seen again in October 1976 with 
an ingrown toenail on the right.  He was advised to consult 
with a medical officer.  At an April 1979 separation 
examination no complaints or findings related to the right 
great toe were shown.  

At a September 2005 VA examination the Veteran described the 
incident in service and reported that he self-treated the 
toenail by cutting a "V" in it.  His chief complaint was 
that could not bend the right great toe and he had toe joint 
pain with extended standing and walking.  Clinical 
examination revealed no active or acute ingrown toenails and 
no active or acute bacterial infection.  The examination 
revealed findings consistent with onychomycosis.  The 
examiner also noted that there was degenerative joint disease 
of the first right metatarsophalangeal joint which was not 
related to military service.  

On review, service records clearly show that the Veteran was 
treated several times for an ingrown nail of the right great 
toe.  Although there is no evidence of treatment after 
October 1976 or complaints at separation, the Veteran 
reported self-treatment and continuing problems.  The Veteran 
is competent to report symptoms capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Notwithstanding, the Veteran's self-diagnosis is not 
consistent with the objective medical evidence of record.  
That is, the VA examiner specifically indicated there was no 
evidence of active or acute ingrown toenails.  Additionally, 
although VA outpatient records document sporadic complaints 
of a painful first toe, there are no objective findings of an 
ingrown toenail since the date the appellant filed his claim.

In summary, the more probative evidence does not show the 
Veteran currently has an ingrown toenail or residuals 
thereof.  Consequently, service connection may not be 
established.  See Brammer.

        b. Facial rash

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for a rash on his face.  He reported that 
he had rashes dating back to August 1976.  

At the December 2009 hearing, the representative argued that 
the Veteran's facial rash is connected to the rash he had 
during service.  The Veteran testified that he wound up with 
a facial rash in the late 1970's and M. C. testified that the 
Veteran has had a facial rash since he came back from 
service.  

Service records show that the Veteran was seen in August 1976 
with complaints of a rash on his shoulder and neck.  The 
assessment was a probable starch rash and it was recommended 
that he limit his use of starch.  An April 1979 separation 
examination report does not document complaints of or 
findings related to a facial rash.  

VA record dated in September 2004 notes several acne type 
lesions on the Veteran's nose with erythema of the nasal and 
paranasal area.  A specific diagnosis related to the skin was 
not provided.  

The Board acknowledges the testimony that the Veteran has had 
a facial rash since service.  The Veteran and his witness are 
competent to report visible symptoms of rash.  See McCartt v. 
West, 12 Vet. App. 164, 167-68 (1999).  Lay persons, however, 
are not competent to diagnose or state that a starch rash 
continued following service, nor are they competent to render 
an opinion addressing the etiology of a skin disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In 
this regard, the Board observes that the rash treated in 
service was related to the use of laundry starch.  The record 
shows that it was acute and transitory and resolved without 
chronic residuals.  See 38 C.F.R. § 3.380 (noting that acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals).

On review, evidence of record preponderates against finding a 
chronic disability manifested by rash during service and the 
record does not contain competent evidence relating any 
currently diagnosed facial rash to active military service or 
events therein. 

        c. Pulled pelvic ligaments

In January 2006, the Veteran claimed entitlement to service 
connection for pulled ligaments.  He reported that he really 
could not walk well.  

At the December 2009 hearing, the Veteran testified that he 
pulled his ligaments in September 1977 and that it keeps on 
firing up.  

Service records show that the Veteran was seen in September 
1977 with complaints left sided pelvic area pain in between 
the joint.  The impression was "possible pulled ligament."  
The Veteran was referred to the medical officer for further 
evaluation.  The examiner noted left groin pain elicited on 
hip flexion and abduction only.  The femoral pulses were 
okay.  The Veteran was to continue Norgesic, moist heat, and 
light duty for five days.  No further treatment was shown, 
and no complaints or findings related to the groin were noted 
at the April 1979 separation examination.  

The Board acknowledges the Veteran's reports of continued 
problems since service.  While the Veteran is competent to 
report symptoms of pain or flare-ups, he is not competent to 
provide a medical diagnosis or etiology opinion.  Espiritu.  
A thorough review of the record suggests that the in-service 
complaints were acute and transitory and resolved without 
residuals.  The preponderance of the postservice record is 
against finding a continuity of symptoms since service, and 
there is no evidence of a currently diagnosed disability 
manifested by pulled pelvic ligaments.  As such, service 
connection is not warranted.  

In reaching the decisions to deny service connection the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Increased evaluation

In March 2008, the RO granted entitlement to service 
connection for bilateral lower extremity myalgia (claimed as 
leg cramps) as directly related to military service.  A 
noncompensable evaluation was assigned effective July 26, 
2005.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
At the hearing, the representative argued that the RO 
inappropriately changed the assigned diagnostic code.  He 
argued that the original diagnostic code (5311) more 
accurately fits the condition and that a rating of moderate 
to moderately severe muscle disability is warranted.  The 
Veteran testified that the VA basically ignores his 
complaints regarding leg cramps and that he just deals with 
it.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service records show the Veteran was seen in October 1971 
with complaints of cramps in his legs for three weeks.  
Quinine Sulfate tablets were prescribed.  The Veteran was 
seen on various occasions throughout service with the same 
complaints.  Diagnoses included night cramps and muscle 
strain.

VA outpatient records dated in August 2005 document the 
Veteran's complaints of leg cramps.  Objectively, there was 
no edema and no clinical symptoms of deep vein thromboses.  
Peripheral pulses were noted at the lower extremities.  The 
assessment was leg cramps.  The examiner noted the Veteran 
could start on Quinine if his liver function tests were good.  

On VA examination in February 2008, the Veteran reported 
recurrent muscle cramps especially at night.  The symptoms 
were described as a cramping pain in the bilateral calf area, 
varying from moderate to severe.  Treatment included Quinine 
Sulfate, Tylenol, and calf massage.  The muscles involved 
were described as the bilateral gastrocnemius.  On physical 
examination, there were no muscle wound scars, tissue loss, 
or adhesions.  There was no tendon, bone, joint, or nerve 
damage.  There was no muscle atrophy or herniation, although 
slight muscle weakness was noted in both lower extremities.  
Diagnosis was myalgia/muscle cramps, lower extremities 
related to transient impairment of microvascular circulation.  

The RO initially considered the Veteran's bilateral lower 
extremity myalgia as analogous to disability of muscle group 
XI.  The muscles involved in this group include the posterior 
and lateral crural muscles and muscles of the calf: triceps 
surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; 
flexor digitorum longus; popliteus; and plantaris.  The 
functions affected by these muscles include propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Disability of 
muscle group XI is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (20 percent), and 
severe (30 percent).  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  Determining 
the appropriate classification involves consideration of the 
type of injury, history and complaints, and objective 
findings.  See 38 C.F.R. § 4.56.  A moderate disability 
typically involves through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
in-service treatment for the wound and consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability; and objective findings such as entrance and exit 
scars, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

The Board acknowledges the Veteran's subjective complaints of 
pain and limitation.  Objective findings on examination, 
however, are not significant and the only positive finding 
appears to be some slight lower extremity weakness 
bilaterally.  The Veteran's disability picture is not more 
than slight and certainly does not meet or more nearly 
approximate the criteria for a moderate disability of muscle 
group XI.  

In the October 2008 statement of the case, the RO considered 
whether a compensable evaluation was warranted under 
Diagnostic Code 7115.  Under this provision, thrombo-angiitis 
obliterans (Buerger's Disease) is evaluated as follows: 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of .9 or less (20 
percent).  38 C.F.R. § 4.104, Diagnostic Code 7115.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately.  Id. at Note (2).  

The Board acknowledges the arguments provided at the hearing 
that this is an improper diagnostic code.  The statement of 
the case indicates that the Veteran's disability would be 
considered as analogous to thromboangiitis obliterans, which 
are inflammatory changes in the small arteries and veins.  
The February 2008 examiner noted a transient impairment of 
microvascular circulation and that ankle/brachial indexes 
were provided.  

Regardless, the evidence shows that the criteria for a 20 
percent evaluation are not met under this code as there is no 
evidence of claudication and diminished peripheral pulses or 
ankle/brachial index of .9 or less.  In February 2008, the 
Veteran underwent arterial Doppler study of the lower 
extremities, which showed a right ankle/brachial index of 
1.19 and a left ankle/brachial index of 1.13.  The impression 
was no significant stenosis in the lower extremity arterial 
system.  The examiner found normal macrovascular lower 
extremity circulation by arterial doppler/ultrasound studies.  

The Board considered whether the Veteran's disability should 
be evaluated as analogous to the diagnostic codes pertaining 
to disability of the joints or nerves.  See 38 C.F.R. 
§§ 4.71a, 4.124a (2009).  The February 2008 examination, 
however, specifically indicated that there was no evidence of 
bone, joint, or nerve damage, and that joint mobility was not 
affected.  

At no time during the appeal period has an evaluation greater 
than 0 percent been warranted and staged ratings are not for 
application.  Fenderson.

The Board also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  At the February 2008 examination, the Veteran 
reported moderate occupational impairment due to required 
prolonged standing.  He also reported limitations in his 
activities of daily living.  On review, however, the evidence 
shows that the Veteran is not frequently hospitalized for 
bilateral lower extremity myalgia and this disability has not 
been shown to cause a marked interference with employment 
beyond that contemplated in the schedular standards.  Thus, 
the Board finds that the requirements for referral for an 
extraschedular evaluation are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

The appeal of the issue of entitlement to service connection 
for hepatitis A is dismissed.  

The appeal of the issue of entitlement to service connection 
for a hernia is dismissed.

Entitlement to service connection for residuals of an ingrown 
toenail is denied.

Entitlement to service connection for a facial rash is 
denied.

Entitlement to service connection for pulled pelvic ligaments 
is denied.  

Entitlement to an initial compensable evaluation for 
bilateral lower extremity myalgia is denied.  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


